Order, Supreme Court, New York County (Eileen Bransten, J.), entered October 20, 2006, which denied plaintiffs motion to vacate an *213earlier order that had sua sponte dismissed her action for failure to prosecute, unanimously affirmed, without costs.
Plaintiff did not establish a reasonable excuse for her default and a meritorious cause of action (see Bollino v Hitzig, 34 AD3d 711 [2006]; Fink v Antell, 19 AD3d 215 [2005]). Plaintiffs dissatisfaction with the court’s unappealed rulings denying the motion to amend her bill of particulars to allege new theories, and granting defendant’s motion to limit expert testimony, cannot serve as a basis for her refusal to pick a jury (see Archibald v Asia Five Eight, LLC, 39 AD3d 366 [2007]). Nor could a meritorious claim be based on new theories that were disallowed by the court.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Lippman, P.J., Mazzarelli, Friedman, Sweeny and Moskowitz, JJ.